Order of the Surrogate’s Court of Westchester county of October 14, 1914, modified so as to enjoin and restrain Sarah B. Slater, now Sarah S. Holzworth, individually and as executrix of the estate of William N. Slater, deceased, from transferring, or attempting to transfer, any of the stock of the Port Chester Lumber Company, held by her as such executrix, or from voting the stock of said company at any meeting of the stockholders thereof, called previous to the institution of these proceedings, or which may thereafter be called at her instance, or from interfering with the ordinary, customary routine of the business and policy of the said corporation, until such time as the proceedings for the final judicial settlement of the estate of said William N. Slater, now pending, have been finally terminated by a decree therein, and such distribution made thereunder as the court may direct, and as so modified the said order is affirmed, without costs. Jenks, P. J., Burr, Thomas, Rich and Stapleton, JJ., concurred.